Case 3:21-cv-00043-MMH-JBT Document 19 Filed 02/24/21 Page 1 of 11 PageID 262




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION


    KELLY MCCORMACK,

                        Plaintiff,

    v.                                            Case No. 3:21-cv-43-MMH-JBT

    USAA CASUALTY INSURANCE
    COMPANY, et al.,

                        Defendants.

    _____________________________________/

                                       ORDER

              THIS CAUSE is before the Court on Plaintiff’s Motion to Remand to

    State Court with Supporting Memorandum of Law (Doc. 6; Motion) filed on

    January 20, 2021. Defendant USAA Casualty Insurance Company (“USAA”)

    filed a response in opposition to the Motion on January 21, 2021. See USAA

    Casualty Insurance Company’s Response in Opposition to Plaintiff’s Motion to

    Remand (Doc. 7; Response). Plaintiff Kelly McCormack filed an Unopposed

    Notice of Supplemental Authority (Doc. 13; Notice of Supplemental Authority)

    on January 22, 2021. The Motion is now ripe for resolution.

         I.     Background

         McCormack initiated this action on December 11, 2020, by filing suit

    against Defendants USAA, Raymond L. Simpson, and Elizabeth F. Simpson.
Case 3:21-cv-00043-MMH-JBT Document 19 Filed 02/24/21 Page 2 of 11 PageID 263




    See Plaintiff’s Complaint (Doc. 3; Complaint). In the Complaint, McCormack

    alleges that Elizabeth F. Simpson was operating a vehicle owned by Raymond

    L. Simpson when she negligently collided into the rear of McCormack’s vehicle.

    Id. at 2, ¶¶ 5-8. McCormack asserts claims for negligence against Defendants

    Raymond L. Simpson and Elizabeth F. Simpson (“the Simpsons”) and seeks to

    recover proceeds pursuant to her uninsured/underinsured motorist policy with

    Defendant USAA.      See generally id.     McCormack served USAA with the

    Complaint on January 5, 2021. See USAA CIC Casualty Insurance Company’s

    Notice of Removal (Doc. 1; Notice of Removal) at 7. Within thirty days of

    service, on January 14, 2021, USAA removed the action to this Court. Id. In

    doing so, USAA invoked the Court’s diversity jurisdiction under 28 U.S.C. §

    1332. See id. at 4. In support of removal, USAA attached, among other

    documents, pre-suit demand letters (the “Demand Letters”) that McCormack

    submitted to the Simpsons and USAA before filing this suit. Id., Ex. G & H.

    In the Demand Letters, sent on June 3, 2020, McCormack sought the $250,000

    policy limits from State Farm Insurance Company, as the insurer for Elizabeth

    F. Simpson, and the $100,000 policy limits from USAA, McCormack’s

    uninsured/underinsured motorist insurer. Id. at 6, ¶ 31, Ex. G & H.

       In the instant Motion, McCormack argues that the Court should remand

    this action back to state court for the following reasons: (1) the Simpsons have

    not consented to removal pursuant to § 1446(b)(2)(A), (2) pre-suit demand

                                           2
Case 3:21-cv-00043-MMH-JBT Document 19 Filed 02/24/21 Page 3 of 11 PageID 264




    letters do not constitute “other paper” under § 1446(b) and cannot be

    considered in determining whether or not the amount in controversy satisfies

    the jurisdictional threshold required under § 1332, and (3) even if pre-suit

    demand letters can be considered, USAA still fails to show by a preponderance

    of the evidence that the amount in controversy exceeds $75,000.00.       See

    generally Motion. USAA opposes the Motion and maintains that consent was

    not required from the Simpsons because they had not yet been served and

    elaborates on the arguments presented in the Notice of Removal regarding

    satisfaction of the amount in controversy requirement.        See generally

    Response.

       On January 22, 2021, the day after USAA filed its Response to the Motion,

    McCormack filed her Notice of Supplemental Authority with an affidavit

    establishing that she accomplished service of process on the Simpsons on

    January 13, 2021. See Notice of Supplemental Authority, Ex. A & B. The

    Simpsons answered the Complaint on January 28, 2021, and on that same

    date, consented to USAA’s Notice of Removal. See Defendants Raymond L.

    Simpson’s and Elizabeth F. Simpson’s Answer, Affirmative Defenses and

    Demand for a Jury Trial (Doc. 10) and Notice of Defendants Raymond L.

    Simpson’s and Elizabeth F. Simpson’s Consent to Defendant USAA CIC’s

    Removal (Doc. 11; Notice of Consent). The filing of the Notice of Consent

    renders moot McCormack’s argument in support of remand that Defendants’

                                         3
Case 3:21-cv-00043-MMH-JBT Document 19 Filed 02/24/21 Page 4 of 11 PageID 265




    failed to comply with the unanimity rule.1 As such, the Court will address

    McCormack’s remaining arguments that the Court cannot consider the

    Demand Letters and that Defendants have failed to show that the amount in

    controversy satisfies the jurisdictional threshold.

        II.     Standard

              “If a state-court complaint states a case that satisfies federal

    jurisdictional requirements, a defendant may remove the action to federal

    court pursuant to 28 U.S.C. § 1446(b).” See Roe v. Michelin N. Am., Inc., 613

    F.3d 1058, 1060 (11th Cir. 2010). The removing party bears the burden of

    demonstrating that federal jurisdiction exists. Kirkland v. Midland Mtg. Co.,


    1       The unanimity rule requires all defendants to consent to the removal of the case to
    federal court within the thirty-day period set forth in 28 U.S.C. § 1446(b). See Leaming v.
    Liberty Univ., Inc., No. CIV.A.07 0225 WS C, 2007 WL 1589542, at *2 (S.D. Ala. June 1,
    2007); Gay v. Fluellen, No. 8:06-cv-2382-T-30MSS, 2007 WL 676219, at *1-2 (M.D. Fla. Mar.
    1, 2007); Diebel v. S.B. Trucking Co., 262 F. Supp. 2d 1319, 1328 (M.D. Fla. Apr. 9, 2003);
    Smith v. Health Ctr. of Lake City, Inc., 252 F. Supp. 2d 1336, 1341 (M.D. Fla. 2003). There
    has been much debate over the calculation of that thirty-day period, see Hill Dermaceuticals,
    Inc. v. RX Sols., United Health Grp., Inc., No. 6:08-CV-330-ORL31KRS, 2008 WL 1744794,
    at *3-4 (M.D. Fla. Apr. 11, 2008); Gen. Pump & Well, Inc. v. Laibe Supply Corp., No. CV607-
    30, 2007 WL 3238721, at *2-3 (S.D. Ga. Oct. 31, 2007); Leaming, 2007 WL 1589542, at *2 n.2;
    C.L.B. v. Frye, 469 F. Supp. 2d 1115, 1118-19 (M.D. Fla. 2006); Smith, 252 F. Supp. 2d at
    1341-46; see also Diebel, 262 F. Supp. 2d at 1328-29; however, the Eleventh Circuit settled
    the dispute in this Circuit in Bailey v. Janssen Pharmaceutica, Inc., see 536 F.3d 1202, 1205,
    1208 (11th Cir. 2008). It concluded that each defendant has thirty days from the date of
    service on that defendant to remove the case. See id. at 1205, 1205 n.4. Additionally, the
    unanimity rule requires that each defendant give notice to the Court of its consent to removal.
    See Hill Dermaceuticals, 2008 WL 1744794, at *4; Leaming, 2007 WL 1589542, at *2; Gay,
    2007 WL 676219, at *2; Beard v. Lehman Bros. Holdings, 458 F. Supp. 2d 1314, 1319-21
    (M.D. Ala. Sep. 15, 2006); Smith, 252 F. Supp. 2d at 1339.
            Here, the Simpsons gave the Court notice of their consent to removal on January 28,
    2021. See Notice of Consent. Because USAA’s date of service was January 5, 2021, and the
    Simpsons’ date of service was January 13, 2021, consent of all Defendants was obtained well
    within the thirty-day period set forth in § 1446(b). See id.; see Notice of Removal at 7; see
    Notice of Supplemental Authority, Ex. A & B.
                                                  4
Case 3:21-cv-00043-MMH-JBT Document 19 Filed 02/24/21 Page 5 of 11 PageID 266




    243 F.3d 1277, 1281 n.5 (11th Cir. 2001); see also Pretka v. Kolter City Plaza

    II, Inc., 608 F.3d 744, 752 (11th Cir. 2010).2 Where, as here, the Defendants

    rely on diversity jurisdiction under § 1332(a) as the basis for removal, they

    must show both that the parties to the action are of diverse citizenship and

    that the amount in controversy exceeds $75,000. See Williams v. Best Buy Co.,

    269 F.3d 1316, 1319 (11th Cir. 2001). In this case, McCormack does not dispute

    that the parties are of diverse citizenship.3 See Motion at 2-3, ¶ 6. Therefore,

    the only jurisdictional question before the Court concerns whether the amount

    in controversy requirement has been satisfied. Williams, 269 F.3d at 1319.

           “Where the plaintiff has not plead[ed] a specific amount of damages . . .

    the defendant is required to show . . . by a preponderance of the evidence that

    the amount in controversy can more likely than not be satisfied.” Kirkland,

    243 F.3d at 1281 n.5; see also Pretka, 608 F.3d at 752 (quoting Williams, 269

    F.3d at 1319); Roe, 613 F.3d at 1061. “In some cases, this burden requires the

    removing defendant to provide additional evidence demonstrating that

    removal is proper.” Roe, 613 F.3d at 1061. However, in other cases, “it may be



    2      Although Pretka involved removal under the Class Action Fairness Act of 2005
    (CAFA), it interpreted and applied the general removal procedures; indeed, with limited
    exception, “CAFA’s removal provision expressly adopts the procedures of the general removal
    statute, 28 U.S.C. § 1446.” Pretka, 608 F.3d at 756-57 & n.11 (citations omitted). Thus, the
    Court finds Pretka’s analysis applicable to the case at bar. See Bender v. Mazda Motor Corp.,
    657 F.3d 1200, 1204 n.2 (11th Cir. 2011); Roe, 613 F.3d at 1061-62.
    3      McCormack is a citizen of the state of Florida, USAA is a foreign corporation with its
    principal place of business in Texas, and the Simpsons are citizens of South Carolina. See
    Notice of Removal at 5.
                                                 5
Case 3:21-cv-00043-MMH-JBT Document 19 Filed 02/24/21 Page 6 of 11 PageID 267




    ‘facially apparent’ from the pleading itself that the amount in controversy

    exceeds the jurisdictional minimum, even when ‘the complaint does not claim

    a specific amount of damages.’” Id. (quoting Pretka, 608 F.3d at 754). In

    determining whether the amount in controversy requirement is met, the Court

    “focuses on how much is in controversy at the time of removal, not later.”

    Pretka, 608 F.3d at 751 (citations omitted); see also Poore v. Am.-Amicable Life

    Ins. Co., 218 F.3d 1287, 1290-91 (11th Cir. 2000) (holding that “the district

    court must determine whether it had subject matter jurisdiction at the time of

    removal”), overruled on other grounds by Alvarez v. Uniroyal Tire Co, 508 F.3d

    639, 640-41 (11th Cir. 2007); Sierminski v. Transouth Fin. Corp., 216 F.3d 945,

    946 (11th Cir. 2000).

          A court may not speculate or guess as to the amount in controversy. See

    Pretka, 608 F.3d at 752. However, “Eleventh Circuit precedent permits district

    courts to make ‘reasonable deductions, reasonable inferences, or other

    reasonable extrapolations’ from the pleadings to determine whether it is

    facially apparent that a case is removable.” Roe, 613 F.3d at 1061-62 (quoting

    Pretka, 608 F.3d at 754). Indeed, “courts may use their judicial experience and

    common sense in determining whether the case stated in a complaint meets

    federal jurisdictional requirements.”       Id. at 1062.   Moreover, “a removing

    defendant is not required to prove the amount in controversy beyond all doubt

    or to banish all uncertainty about it.” Pretka, 608 F.3d at 754. All that is

                                            6
Case 3:21-cv-00043-MMH-JBT Document 19 Filed 02/24/21 Page 7 of 11 PageID 268




    required is that a removing defendant show, by a preponderance of the

    evidence, that the amount in controversy exceeds the jurisdictional

    requirement. See id. at 752. However, in considering the propriety of a

    removal, federal courts consistently caution that removal statutes must be

    strictly construed, and all doubts resolved in favor of remand. See Burns v.

    Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir. 1994); see also Shamrock Oil

    & Gas Corp. v. Sheets, 313 U.S. 100, 109 (1941) (“Due regard for the rightful

    independence of state governments, which should actuate federal courts,

    requires that they scrupulously confine their own jurisdiction to the precise

    limits which the statute has defined.”) (internal citations omitted).

    Nonetheless, when it is clear that the jurisdictional minimum is likely met, a

    district court should acknowledge the value of the claim, even if it is

    unspecified by the plaintiff. See Roe, 613 F.3d at 1064. To do otherwise would

    abdicate the court’s statutory right to hear the case, and reward a plaintiff for

    “employing the kinds of manipulative devices against which the Supreme

    Court has admonished us to be vigilant.” See id.

       III.   Discussion

          In the Motion, McCormack asserts that the Court cannot consider pre-

    suit demand letters in determining whether or not the amount in controversy

    satisfies the jurisdictional threshold required under § 1332.       McCormack

    incorrectly relies on 28 U.S.C § 1446(b)(3) in support of this argument. See

                                           7
Case 3:21-cv-00043-MMH-JBT Document 19 Filed 02/24/21 Page 8 of 11 PageID 269




    Motion at 11. “[B]ecause [USAA] filed its notice of removal within thirty days

    of being served with the summons and initial complaint,” the removal is

    governed by what was formerly referred to as the first paragraph of § 1446(b).

    See Pretka, 608 F.3d at 757; Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1060

    n. 2 (11th Cir. 2010). Section 1446 was reorganized by Congress in 2011. Until

    that reorganization, § 1446(b)(1) was known as the “first paragraph,” and §

    1446(b)(3) was referred to as the “second paragraph.” See Albritton v. Geovera

    Specialty Servs., Inc., 961 F.Supp.2d 1220, 1222 (M.D. Fla. 2013); Davis v.

    Country Cas. Ins. Co., No. 6:13–cv–513–SLB, 2013 WL 3874709, at *2 n. 5

    (N.D. Ala. July 25, 2013); Musgrove v. Kellogg Brown & Root, LLC, No. 13–

    0104–WS–C, 2013 WL 1827583, at *2 (S.D. Ala. Apr. 29, 2013) (citing Pretka,

    608 F.3d at 757). This distinction is significant because, as a first paragraph

    removal, “[D]efendant[s] may present additional evidence-business records

    and affidavits, for instance-to satisfy its jurisdictional burden.” Roe, 613 F.3d

    at 1061 n. 4; see also Pretka, 608 F.3d at 761–62, 770–71 (“[The f]irst

    paragraph does not restrict the type of evidence that a defendant may use to

    satisfy the jurisdictional requirements for removal.”).

          Indeed, where a notice of removal is filed within thirty days of being

    served a complaint “it is well-settled that a pre-suit settlement demand ‘counts

    for something’ in determining the amount in controversy.” Galano v. Target

    Corp., No. 1:17-CV-20439, 2017 WL 7803809, at *3 (S.D. Fla. Nov. 13, 2017),

                                           8
Case 3:21-cv-00043-MMH-JBT Document 19 Filed 02/24/21 Page 9 of 11 PageID 270




    report and recommendation adopted, No. 17-20439-CIV, 2018 WL 1143841

    (S.D. Fla. Jan. 22, 2018) (citing Burns v. Windsor Ins. Co., 31 F.3d 1092, 1097

    (11th Cir. 1994)). Accordingly, McCormack’s contention that the Demand

    Letters cannot be used in determining the amount in controversy is without

    merit.

          Having determined that the Court is permitted to consider the Demand

    Letters attached to the Notice of Removal, the Court turns to McCormack’s

    argument that even considering the Demand Letters, Defendants still have not

    shown by a preponderance of the evidence that the amount in controversy

    exceeds $75,000. See Motion at 7-10. “When referencing a demand letter to

    ascertain the amount in controversy, courts analyze ‘whether demand letters

    merely reflect puffing and posturing or whether they provide specific

    information to support the plaintiff’s claim for damages.’” See Boyd v. State

    Farm Mut. Auto. Ins. Co., No. 6:15-cv-1965-Orl-22TBJ, 2015 WL 12838805, at

    *2 (M.D. Fla. Dec. 16, 2015) (quoting Moser v. Cincinnati Ins. Co., No. 8:14-cv-

    3121-CEH-TWG, 2015 WL 628961, at *2 (M.D. Fla. Feb. 12, 2015)). If a pre-

    suit demand letter provides “a reasonable assessment of the value of the

    claim,” then it is “more indicative of the true amount in controversy,” especially

    where the letter “contains supporting information, such as medical bills or a

    specific medical diagnosis.”      Id. (internal quotation omitted); see also

    Hernandez v. Burlington Coat Factory of Fla., LLC, No. 2:15-cv-403-FtM-

                                            9
Case 3:21-cv-00043-MMH-JBT Document 19 Filed 02/24/21 Page 10 of 11 PageID 271




    29CM, 2015 WL 5008863, at *2 (M.D. Fla. Aug. 20, 2015). In contrast, a

    demand for a lump sum amount “without the slightest suggestion how in the

    world the plaintiff[] could support such a figure,” is considered nothing more

    than mere posturing. See Jackson v. Select Portfolio Servicing, Inc., 651 F.

    Supp. 2d 1279, 1281 (S.D. Ala. 2009).

           Before filing her lawsuit, McCormack submitted the Demand Letters to

    State Farm as the insurer of Elizabeth F. Simpson and to USAA in which she

    sought to resolve her claims for $250,000 and $100,000 respectively. See

    Response at 4-6; see Notice of Removal at 6, ¶ 31. With regard to the demand

    to USAA, the $100,000 figure equals the limits on McCormack’s

    uninsured/underinsured motorist coverage. Notice of Removal at 2, ¶ 3, Ex. H.

    In   the   Demand    Letters,   McCormack    provides   specific   information

    substantiating her damages. Upon careful review, the Court declines to find

    McCormack’s Demand Letters do not amount to a reasonable assessment of

    the value of the claims or that they are “puffing and posturing.” Having

    considered the Demand Letters, the Notice of Removal, the arguments of the

    parties, and the Complaint, the Court finds that the evidence of McCormack’s

    claims for damages including past and specifically delineated future medical

    expenses, loss of income, and pain and suffering, as well as the nature of the

    case and the injuries alleged, are sufficient to show that the amount in

    controversy exceeds $75,000. See Roe v. Michelin N. Am., Inc., 613 F.3d 1058,

                                            10
Case 3:21-cv-00043-MMH-JBT Document 19 Filed 02/24/21 Page 11 of 11 PageID 272




    1065 (11th Cir. 2010) (recognizing a court’s ability to look to judicial experience

    and common sense to evaluate the value of claims). Accordingly, Defendants

    have shown “by a preponderance of the evidence that the amount in

    controversy can more likely than not be satisfied,” Kirkland, 243 F.3d at 1281

    n. 5, and Plaintiff’s Motion for remand is due to be denied.

          In light of the foregoing, it is

          ORDERED:

          Plaintiff's Motion to Remand to State Court with Supporting

    Memorandum of Law (Doc. 6) is DENIED.

          DONE AND ORDERED in Jacksonville, Florida on February 23, 2021.




    lc28
    Copies to:

    Counsel of Record




                                             11
